Title: To James Madison from Stephen Cathalan, Jr., 5 November 1806
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir
Marseilles the 5th. Novemb. 1806.

This is to Advise you, that I have, on This day, Valued on you, in my First, Second & Third of Exchange at thirty days Sight for two Hundred & thirty two dollars & forty Six Cents, being for the full amount of my Invoice of Sundry provisions purchased for you, by your orders.  I have the Honor to be with Respect Sir, Your most obt. Servant

Stephen Cathalan Junr.

